HEAT TREATMENT OF WHOLE CELL STRUCTURES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 11/5/2021:
Claim 18 has been amended; claim 19 has been cancelled. Claim 27 has been newly added. No new matter has been entered.
Previous rejections under 35 USC 103 have been upheld.

Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive.
The Applicant discloses: “Applicant submits that the combination of Snyder and Yoshida does not teach or disclose all the limitations of amended claim 18. In particular, Applicant submits that Snyder and Yoshida do not teach or suggest, individually or in combination, a whole cell composition for use in whole cell forming, with the whole cell composition including anode material, cathode material, and separator material, and particularly where the anode material, the cathode material, and the separator material are configured to convert into, respectively, an anode, a cathode, and a separator of a whole cell, at the same time during a single heat treatment, as claim 18 now requires. In rejecting claim 18, the Office Action alleges that Yoshida teaches a whole cell 
As an initial matter, Applicant notes that in Yoshida's structure, the dense body 2 functions as a separator. See, e.g., Yoshida at    34-37. However, Yoshida clearly teaches that the active material precursors are filled into an already-formed solid electrolyte structure 1, including the dense body 2. In other words, Yoshida expressly and unambiguously teaches that the filling of the active material precursors and subsequent forming of cathode and anode active material takes place in a structure which already includes a formed separator. Thus, Yoshida does not and cannot teach or suggest a whole cell composition for use in whole cell forming, with the whole cell composition including anode material, cathode material, and separator material, and particularly where the anode material, the cathode material, and the separator material are configured to convert into, respectively, an anode, a cathode, and a separator of a whole cell, at the same time during a single heat treatment. As for Snyder, Applicant notes that the Office Action merely cites that reference for disclosing an electrochemical cell with anode, cathode, and separator, but Snyder does not discuss or describe any use of a single heating treatment for forming these elements, and as such Snyder is similarly deficient with respect to the features at issue.”
The Examiner respectfully traverses. Paragraph 0034 of Yoshida discloses the separator material is made of ceramic which is a material that serves as the solid electrolyte and is required .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 18, 20, 22, 23, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US 2013/0106029) and further in view of Yoshida et al. (US 2009/0226816 A1).
Regarding claims 18 and 27, Snyder teaches a whole cell composition comprising:
an anode material (paragraph 0047; fig. 7, element 107); and a cathode material (paragraph 0047; fig. 7, element 101), and a separator material (paragraph 0047, fig. 7, element 104).
However, Snyder et al. do not teach wherein the anode material, the cathode material, and the separator material are configured to convert into, respectively, an anode and cathode of a whole cell, at the same time during a single heat treatment; and the single heat treatment is conducted at temperature at or above 400 °C.
Yoshida et al. teach a whole cell composition for use in whole cell forming (Paragraph 0062 discloses a battery 10 according to figure 5 and the porous layer 3 (3 a and 3 b) is formed on each surface of the dense body 2 of the solid electrolyte structure 1. A positive electrode 11 a is formed of an active material in the pores 4 in one porous layer 3 a, and a negative electrode 11 b is formed of an active material in the pores 4 in the other porous layer 3 b'), comprising: anode material (Paragraph 0062 teaches negative electrode 11 b is formed of an active material in the pores 4 in the other porous layer 3 b); and cathode material (Paragraph 0062 discloses a positive electrode 11 a is formed of an active material in the pores 4 in one porous layer 3 a); and a separator material (Fig. 5, element 2 discloses a dense body 2 of the solid electrolyte structure 1. Paragraph 0034 discloses this material is made of ceramic.); wherein the anode material, the cathode material, and the separator are configured to convert into, (Paragraph 0110 discloses the pores in the porous layer of the solid electrolyte structure were filled with an active material precursor sol to form an electrode. Paragraph 0112 discloses after the pores were filled with a given amount of active material precursor, the active material precursor was fired to form an electrode. The active material precursor was fired once after filling the pores with the negative active material and the positive active material. The active material precursor was fired at 600.degree. C. under an Ar atmosphere.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Snyder with Yoshida in order to reduce contact resistance at the interface between the solid electrolyte and an electrode.
Regarding claim 20, the combination of Snyder and Yoshida et al. teach the whole cell composition of claim 18. Further, Snyder teaches wherein the separator material converts to form non-conductive separator (Paragraph 0048 discloses the electrolyte may include one or more electronically insulating materials.). However, they do not teach based on or during the single heat treatment.
Yoshida et al. teach a whole cell composition for use in whole cell forming (Paragraph 0062 discloses a battery 10 according to figure 5 and the porous layer 3 (3 a and 3 b) is formed on each surface of the dense body 2 of the solid electrolyte structure 1. A positive electrode 11 a is formed of an active material in the pores 4 in one porous layer 3 a, and a negative electrode 11 b is formed of an active material in the pores 4 in the other porous layer 3 b'), comprising: anode material (Paragraph 0062 teaches negative electrode 11 b is formed of an active material in the pores 4 in the other porous layer 3 b); and cathode material (Paragraph 0062 discloses a positive electrode 11 a is formed of an active material in the pores 4 in one porous layer 3 a); wherein the anode material and the cathode material are configured to convert into, respectively, an anode and cathode of a whole cell, at the same time during a single heat treatment; and the single heat treatment is conducted at temperature at or above 400 °C. (Paragraph 0112 discloses after the pores were filled with a given amount of active material precursor, the active material precursor was fired to form an electrode. The active material precursor was fired once after filling the pores with the negative active material and the positive active material. The active material precursor was fired at 600.degree. C. under an Ar atmosphere.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Snyder with Yoshida in order to reduce contact resistance at the interface between the solid electrolyte and an electrode.
Regarding claim 22, Snyder and Yoshida teach the whole cell composition of claim 18. Snyder further teaches that the composition comprises a solid state electrolyte (paragraphs 0031 & 0047; fig. 7, element 104).
Regarding claim 23, Snyder and Yoshida teach the whole cell composition of claim 18. Snyder further teaches that the solid state electrolyte comprises a ceramic electrolyte comprising Li7La3Zr2O12 (paragraph 0034).
Regarding claim 25, Snyder and Yoshida teach the whole cell composition of claim 18. Snyder further teaches that the anode and cathode materials comprise a binder (paragraph 0031; fig. 7, element 103).
Regarding claim 26, Snyder and Yoshida teach the whole cell composition of claim 18. Snyder further teaches that the binder material comprises polyvinyl butyral (paragraph 0031).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US 2013/0106029) and further in view of Yoshida et al. (US 2009/0226816 A1) and further in view of Sano et al. (US 2008/0241665 A1).
Regarding claim 21, Snyder and Yoshida et al. teach the whole cell composition of claim 18. However, they do not teach further comprising at least one of an anode current collector and a cathode current collector that is heat treated during the single heat treatment, at the same time as the anode material and the cathode material. 
Sano teaches a whole cell composition for use in whole cell forming (Paragraph 0012 discloses an all-solid-state lithium-ion secondary battery obtained by applying a sol solid electrolyte layer precursor, a sol anode precursor, and a sol cathode precursor in multiple layers in an undried state and thereafter firing the precursors.), comprising: anode material (Paragraph 0012 discloses a sol anode precursor for formation of the anode.); and cathode material (Paragraph 0012 discloses a sol cathode precursor for formation of the cathode.); wherein: the whole cell composition is configured for a single heat treatment in which both of the anode material and the cathode material are heat treated at the same time (Paragraphs [0065]-[0067] disclose the sol anode precursor is applied onto the anode collector 5, the sol solid electrolyte layer precursor is then applied, and the sol cathode precursor is further applied onto it, thereafter the whole is fired to form the anode 2, the solid electrolyte layer 4, and the cathode 3 on the anode collector 5'), further comprising an anode current collector configured to be heat treated during the single heat treatment, at the same time as the anode material and the cathode material (Paragraphs [0065]-[0067] disclose the sol anode precursor is applied onto the anode collector 5, the sol solid electrolyte layer precursor is then applied, and the sol cathode precursor is further applied onto it,  thereafter the whole is fired to form the anode 2, the solid electrolyte layer 4, and the cathode 3 on the anode collector 5’).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Synder and Yoshida with Sano in order to increase ion conductivity.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US 2013/0106029) and further in view of Yoshida et al. (US 2009/0226816 A1) and further in view of Gordon et al. (US 2009/0136830 A1).
Regarding claim 24, the combination of Snyder and Yoshida et al. teach the whole cell composition of claim 22. However, they do not teach wherein solid state electrolyte is or becomes porous.
However, Gordon teaches a solid state porous lithium aluminum germanium phosphate (LAGP) separator (paragraph 0030). 
Therefore, it would have been obvious to one with ordinary skill in the art that including such a porous separator would provide high lithium ion conductivity (paragraph 0030), thereby facilitating improved cell performance. Therefore, it would have been obvious to have made the separator porous in order to facilitate improved cell operation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner




/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729